Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claims 1 and 8, none of the prior art either alone or in combination disclose or teach of the claimed method or apparatus for determining metamorphopsia based on user interaction, specifically including, as the distinguishing features in combination with the other limitations, responsive to receiving a user input that the at least one metamorphopsia region is still perceived as claimed by the user, repeating the steps or operations as claimed, responsive to receiving a user input that the at least one metamorphopsia region is no longer perceived as claimed by the user, acquiring a distance value of the plurality of points as claimed and an area value of the at one  metamorphopsia region, determining a metamorphopsia degree of the user based on the acquired distance value of the plurality of points and the area value, and further wherein the acquired distance value of the plurality of points and the area value are weighted based on a distance of the at least one metamorphopsia region from a center point of the test chart. Specifically, with respect to independent claim 9, none of the prior art either alone or in combination disclose or teach of the claimed method for determining metamorphopsia based on user interaction, specifically including, as the distinguishing features in combination with the other limitations, displaying a test chart .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 19, 2021